                       IN THE UNITED STATES DISTRICT COURT
                       FOR THE DISTRICT OF MASSACHUSETTS



 JAMES ROBINSON,
 On behalf of himself and all others similarly situated,
                                                               Civil Matter No. 1:19-cv-10749
                               Plaintiff,

         v.

 NATIONAL STUDENT CLEARINGHOUSE,

                               Defendant.


                        ASSENTED-TO MOTION FOR ADMISSION
                          PRO HAC VICE OF LISA SIMONETTI

        David G. Thomas, a member of this Court, respectfully moves for the admission pro hac

vice, of Lisa Simonetti as counsel for Defendant National Student Clearinghouse. In support of

this Motion, counsel states as follows:

        1.      Greenberg Traurig, LLP (“GT”) has been retained to represent Defendant National

Student Clearinghouse in the above-captioned action. GT’s Boston office is located at One

International Place, Boston, Massachusetts 02110. The telephone number of the office is (617)

310-6000. The fax number of the office is (617) 310-6001.

        2.      Lisa Simonetti, a GT shareholder who is resident in GT’s Los Angeles, California

office, is a member in good standing of the Bars of the jurisdictions in which she is admitted to

practice. No disciplinary proceedings are pending against her, nor has she been suspended or

disbarred in any jurisdiction. Attorney Simonetti has read and agrees to comply with the Local

Rules of the United States District Court for the District of Massachusetts.




                                                 1
ACTIVE 43433405v1
        3.      In accordance with Local Rule 85.5.3, attached hereto as Exhibit A is the

Certification of Attorney Simonetti in support of this Motion.

        4.      Plaintiff assents to the filing of this Motion.

        WHEREFORE, counsel respectfully requests that this Court:

        A.      Allow the admission, pro hac vice, of Attorney Simonetti; and

        B.      Grant such other and further relief as is just and proper.



                                                  Respectfully submitted,

                                                  NATIONAL STUDENT CLEARINGHOUSE,

                                                  By its attorneys:


                                                  /s/ David G. Thomas
                                                  David G. Thomas (BBO# 640854)
                                                  Greenberg Traurig, LLP
                                                  One International Place
                                                  Boston, MA 02110
                                                  Tel: (617) 310-6000
                                                  Fax: (617) 310-6001
                                                  thomasda@gtlaw.com

 Dated: May 13, 2019




                                                   2
ACTIVE 43433405v1
                                LR 7.1(a)(2) CERTIFICATION

       I hereby certify that counsel has conferred with the Plaintiff’s counsel regarding the relief
requested in this motion. Counsel has stated that they assent to this motion.


                                              /s/ David G. Thomas




                                                 3
ACTIVE 43433405v1
                                CERTIFICATE OF SERVICE

        I hereby certify that this document filed through the ECF system will be sent electronically
to the registered participants as identified on the Notice of Electronic Filing (NEF) and paper
copies will be sent to those indicated as non-registered participants.


                                              /s/ David G. Thomas




                                                 4
ACTIVE 43433405v1
